Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
line 4 read “the catching mouth” and should read “the mouth” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 3-4 state that “the mouth is closest to the conveying path” but does not specify how the mouth is closest in relation to another claimed component.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jauss (US 3894382 A).

Regarding Claim 1, Jauss discloses a harvesting machine (a corn harvester, see Fig 5), harvesting unit (the header of the corn harvester, see Fig. 6), a recovering system comprising a conveyor (chain 5), a removing device comprising two rotary organs (rollers 28, 30), a mouth (the space between rollers), inner gripping zone (see Fig. 4), and drive unit.
Regarding Claim 2, Jauss discloses the harvesting machine according to claim 1 wherein the rotary organs are arranged next to each other on a lateral side of the conveying path so the mouth extends adjacent to the conveying path.
Regarding Claim 3, Jauss discloses the harvesting machine according to claim1 wherein the axes of the rotary organs are arranged in a plane that extends from the side of the adjacent conveying path (see Fig. 5 below, the arrow indicates the plane formed by the axes).

    PNG
    media_image1.png
    317
    470
    media_image1.png
    Greyscale

Jauss Figure 5
Regarding Claim 4, Jauss discloses the harvesting machine according to claim 3 wherein the axes of the rotary organs are arranged in a plane that is inclined in relation to a direction of the adjacent conveying path so that the mouth is closest to the conveying path.
Regarding Claim 5, Jauss discloses the harvesting machine according to claim1 a wall (conveyor channel 20) that is disposed alongside a part of the adjacent conveying path in order to cover at least a part of the at least one conveyor, the catching mouth being disposed next to the wall.
Regarding Claim 6, Jauss discloses the harvesting machine according to claim5 wherein the wall is arranged to form a clearance with the at least one conveyor (see Fig. 3), the catching mouth being disposed next to the clearance. 
Regarding Claim 7, Jauss discloses the harvesting machine according to claim 5 wherein the rotary organs are arranged on opposite sides of the plane extending from the wall. 
Regarding Claim 14, Jauss discloses the harvesting machine according to claim 1 wherein the drive unit is configured to rotate at least one of the rotary organs so as to scroll the gripping zone in a direction transverse to a direction of the adjacent conveying path. 
Regarding Claim 17, Jauss discloses the harvesting machine according to claim 1 wherein the conveying path comprises a portion that extends vertically (see Fig. 5, conveyor chain 5 moves crop upwardly), the removing device being arranged at the portion that extends vertically.
Regarding Claim 18, Jauss discloses the harvesting machine according to claim 1 wherein the recovery system comprises two conveyors (see Fig. 6, a plurality of conveyors are shown) that are mounted respectively on two opposite sides of the harvesting unit, each conveyor having a conveying path that is equipped with a removing device for removing debris elements from the path. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suter (US 6938403 B2).

Regarding Claim 1, Suter discloses a harvesting machine (see Fig. 1, 11a), harvesting unit (shaker head 36), a recovering system (fruit collector 44) comprising a conveyor (144), a removing device comprising two rotary organs (148 a, b), a mouth (the space between rollers), inner gripping zone, and drive unit for rotation of at least one of the rotary organs in order to extract from the conveyor any debris caught by the mouth and gripped between the rotary organs.
Regarding Claim 19, Suter discloses the harvesting machine according to claim 1. 
The Examiner notes that “configured for harvesting grapes” is functional language and not a positive recitation of a grape harvester. Suter harvests fruit in a similar manner to that of harvesting grapes, and could therefore be used for grape harvesting. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jauss (US 3894382 A) in view of Kneppers (US 8641495 B2).

Regarding Claim 8, Jauss discloses the harvesting machine according to claim 7 wherein the removing device comprises a plate on which the rotary organs are rotatable mounted.
Jauss does not disclose wherein the orientation of rotary organs is adjustable relative to the conveying path. 
In the same field of endeavor, Kneppers discloses a pair of crop separating rolls (3) that is able to be positioned at more than one orientation (see Fig. 3) to avoid collision with obstacles during operation.
It would be obvious to one of ordinary skill in the art to provide the rolls disclosed by Jauss with the ability to be reoriented, as disclosed by Knepper, as a way of protecting the rolls from damage. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jauss (US 3894382 A) in view of Britt (US 4999983 A).

Regarding Claim 9, Jauss discloses the harvesting machine according to claim 1 wherein each rotary organ comprises a periphery with a cylindrical part. 
Jauss does not disclose wherein each rotary organ comprises a front tapered part.  
In the same field of endeavor, Britt discloses rolls (36, 38) with tapered front parts (see Fig. 2).
It would be obvious to one of ordinary skill in the art to provide the rolls disclosed by Jauss with the tapered front part as an alternative design for the same rolls. 
Regarding Claim 10, Jauss, in view of Britt, discloses the harvesting machine according to claim 9 wherein the periphery of at least one of the two rotary organs comprises an outer surface adapted to enhance the catching or gripping of a debris element between the rotary organs.
Regarding Claim 11, Jauss, in view of Britt, discloses the harvesting machine according to claim 10 wherein the outer surface comprises at least one sharp rib (31) that extends longitudinally on the periphery.
Regarding Claim 12, Jauss, in view of Britt, discloses the harvesting machine according to claim 11 wherein the outer surface comprises an array (see Fig. 4, 6 ribs are pictured on each roll) of tapered sharp ribs which are separated by longitudinal grooves (the space between ribs).
Regarding Claim 13, Jauss, in view of Britt, discloses the harvesting machine according to claim 12 wherein the periphery of each rotary organ comprises an array of ribs separated by grooves, the rotary organs being arranged in relation to each other so that, in the gripping zone, at least one sharp rib of one of the rotary organs is disposed in a groove of another of the rotary organs. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jauss (US 3894382 A) in view of Clauss (US 6843044 B2).

Regarding Claim 15, Jauss discloses the harvesting machine according to claim 1.
Jauss does not disclose wherein the drive unit comprises a sensor for detecting any occurrence of a blockage of rotation of the at least one of the rotary organs and a reverser for reversing a rotation of the rotary organ having a blockage upon such a detection, so as to be able to extract any blocking debris from the gripping zone. 
In the same field of endeavor, Clauss discloses rollers (30), wherein the drive unit of the rollers comprise a crop jam sensor (torque sensor 56), and wherein the rollers are run in reverse (col. 5 lines 10-23) upon sensing of a crop jam. 
It would be obvious to one of ordinary skill in the art to provide the rollers disclosed by Jauss with the drive unit disclosed by Clauss as a way of removing crops jammed in the rollers.
Regarding Claim 16, Jauss, in view of Clauss, discloses the harvesting machine according to claim 15, wherein the drive unit comprises a trigger for triggering an alarm if the sensor still detects a blockage after at least one reversing of the rotation direction (col. 1 lines 64-66). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671